 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDSnokist Growers,Inc.andFruit and Vegetable Packersand Warehousemen'sUnion Local 760, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca, Independent.Case 19-CA-6554September 19, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn June 28, 1974, Administrative Law Judge Jer-rold H. Shapiro issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Snokist Growers, Inc., Yaki-ma, Washington, its officers,agents,successors, andassigns, shall take the action set forth in the said rec-ommended Order.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Upon acharge filed on July 27, 1973, by Fruit and Vegetable Pack-ers and Warehousemen's Union Local 760, affiliated withthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Independent,herein called Union, and duly served on Snokist Growers,Inc., herein called Respondent, the General Counsel of theNational Labor Relations Board, herein called the Board,by the Regional Director for Region 19, issued a complainton August 10, 1973, against Respondent, alleging that Re-spondent had engaged in and wasengagingin unfair laborpractices affecting commerce within themeaning ofSection8(a)(5) and (1) of the National Labor Relations Act, asamended. The gravamen of the complaint is the refusal ofthe Respondent to bargain with the Union. The basicissues,however, go to the validity of the representation electionwhich resulted in the certification of the Union as the exclu-sive bargaining representative of Respondent's employees.In its answer to the complaint Respondent admits the refus-al to bargain but challenges the validity of the Union'scertification and, in this regard, affirmativelyalleges thatprior to the representation election the Union, by offeringto waive initiation fees and by misrepresenting the Union'spension plan with respect to seasonal employees, engagedin conduct which invalidates the election. This matter washeard in Yakima, Washington, on May 28, 1974.Upon the entire record, from my observation of the de-meanor of the witnesses, and having considered the post-hearing briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, Snokist Growers, Inc., is a Washington cor-poration with its plant located in Yakima, Washington,where it is engaged in the processing and canning of fruits.Annually, the Respondentmakes sales in excessof $50,000directly to business enterprises located outside the State ofWashington.I find, on the basis of the foregoing, that Respondent is,and has been at all times material, an employerengaged incommerce within themeaningof Section 2(6) and (7) of theAct, and that it will effectuate the policies of the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDFruit and Vegetable Packers and Warehousemen's UnionLocal 760 affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Independent, the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation ProceedingReview of the record, including Case 19-RC-632 1, re-veals an election conducted on September 28, 1972, pur-suant to a Stipulation for Certification Upon ConsentElection, resulting in 313 votes cast in favor of the Union,306 votes against the Union, with 9 challenged ballots. Re-spondent filed timely objections to the Union's conductaffecting the results of the election which, in substance,alleged that the Union had offered to waive initiation feesandhadmisrepresentedmaterialfactsregardingRespondent's wages and the Union's pension plan. TheActing Regional Director, following an investigation onNovember 17, 1972, issued a Report on Objections to Elec-tion and Challenged Ballots in which he recommended that'Official noticeis taken of the record in the representationproceeding,Case 19-RC-6321,as the term"record" is definedin Sec.102.68 and 102.69(f) ofthe Board'sRules and Regulations,Series 8, asamended.See Sec.9(d) ofthe Act. SNOKIST GROWERS, INC.the objections be overruled in their entirety and the Unioncertified.Respondent then filed with the Board timely ex-ceptions to the Regional Director's report. The Board con-sidered these exceptions and found they raised no materialor substantial issues of fact or law warranting the reversalof the Regional Director's recommendations or requiring ahearing. Accordingly, the Board adopted the findings, con-clusions, and recommendations of the Regional Directorand certified the Union in its Decision and Certification ofRepresentative issued on June 20, 1973.B. The Unfair Labor Practice CaseOn June 26, 1973, the Union requested the Respondentto recognize and bargain with it as the certified representa-tive of the Respondent's employees. The Respondent onJuly 13, 1973, refused to comply with this request. On July27, 1973, the Union filed a charge initiating the instantproceeding, and the complaint followed on August 10, 1973.The Respondent filed its answer on August 20, admittingthe refusal to bargain but contending that it was under noduty to bargain because of the alleged invalidity of therepresentation election. Specifically, the Respondent al-leged that prior to the representation election the Unionoffered to waive initiationfeesand, with respectto seasonalemployees, had misrepresented the Union's pension plan.These allegations had been raised previously by Respon-dent in the representationcase asObjections 1 and 2, re-spectively, and were considered and overruled by theBoard.2On August 23, 1973, counsel for the General Counselfiled directly with the Board a Motion for Summary Judg-ment.Respondent thereafter filed an opposition thereto anda "Motion for Summary Judgment in its favor." Subse-quently, on October 2 the Board issued an Order Transfer-ring the Proceeding to the Board and Notice to Show Causewhy the General Counsel's Motion for Summary Judgmentshould not be granted. On October 12, the Respondent fileda response to the Notice to Show Cause which in substanceopposed the Motion for Summary Judgment. Respondentin itsopposition to the General Counsel's Motion for Sum-mary Judgment and in its Motion for Summary Judgmentrelied on the matters contained in Objections I and 2 whichRespondent has raised in the representationcase.Regard-ing Objection 1-the Union's waiver ofinitiationfees-theBoard in the representation case had sustained the ActingRegional Director's conclusion that this objection was notmeritorious, based on the Board's decision inDIT-MCO,Inc.,163 NLRB 1019 (1967). When theBoard issued itscertification in the representation case and when the instantproceeding commenced, the United States Supreme Courthad not expressed its views on the issue of the permissibilityof a union's offer to waive initiation fees during an electioncampaign. Thereafter, on December 17, 1973, subsequent tothe Board's Notice to Show Causeissued inthis proceeding,the Supreme Court issued its opinion inN.L.R.B v. SavairManufacturing Company,414 U.S. 270 (1973).2Respondent'sObjection 3-the allegedmisrepresentation regarding em-ployees'wages-raised in the representation case,was not raised by theRespondent as a defense in the instant proceeding.369On April 26, 1974, the Board entered an order in theinstant unfair labor practice proceeding which, after brieflydescribing the various motions filed by the parties and theBoard's Notice to Show Case, went on to say:The Board, having duly considered the matter, is ofthe opinion that in light of the Supreme Court's deci-sion inN.L.R.B. v. Savair Manufacturing Co.,94 S. Ct.495, the issue raised by the Respondent, with respectthereto, could best be resolved by a hearing. Accord-ingly,IT IS HEREBY ORDERED that the General Counsel's andRespondent's Motions for Summary Judgment be, andthey hereby are, denied.IT IS FURTHER ORDERED that a hearing be held beforea duly designated Administrative Law Judge to be des-ignated by the Chief, Division of Judges, for the pur-pose of taking evidence to resolvesaid issueand thatthe Regional Director for Region 19 be, and he herebyis,authorized to issue notice thereof.IT IS FURTHER ORDEREDthat, upon conclusion of thehearing, the Administrative Law Judge shall prepareand serve upon the parties a decision containing find-ingsof fact, conclusions of law, and recommendationsbased upon the evidence received pursuant to the pro-visions of this order.. . .Thereafter, the Regional Director for Region 19 duly notedthe case for hearing and the hearing convened on May 28,1974.C. The Question to be DecidedRespondent in its answer to the complaint and in itsopposition to the General Counsel's Motion for SummaryJudgment has preserved Objections 1 and 2 raised duringthe representation case going to the validity of the certifica-tion. Respondent, therefore, is entitledto raise these issuesduring subsequent steps in the unfair labor practice pro-ceeding. That is to say, Respondent may ask the Board toreverse its earlier rulings relating to these objections and itmay ask a reviewing court to reverse them. So far as thisstage of the proceeding is concerned, however, an Adminis-trative Law Judge is not free except under extraordinarycircumstances, not present here, to reverse determinationsalready made at earlierstagesby the Board. In the instantcase the Board, after considering the Motions for SummaryJudgment and the Respondent's opposition, remanded forhearing the issue raised by Respondent's Objection 1 involv-ing the Union's offer to waive initiation fees. I understandthis to mean that the issues raised by Objections 2 and 3 arenot before me for ruling and that I am to accept previousrulings by the Board on these matters .3 Accordingly, at thehearing I precluded Respondent from adducing evidencerelating to its allegations contained in Objection 2 insofaras such evidence was not newly discovered or previouslyunavailable. In this regard, the evidence which Respondent3 SeePittsburghPlate Glass Co. v. N.L. R. B.,313 U.S. 146, 162;Board Rulesand Regulations,Series 8, asamended, Secs. 102.67(1) and 102.69(c). 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffered to adduce in this proceeding was not newly discov-ered nor was it the type of evidence previously unavailablenor did the Respondent advance any special circumstanceswhich, in my opinion, would require the Board to re-exam-ine its decision on this matter made in the representationproceeding. In short, the sole question which is left for meto decide is whether the waiver of initiation fees made bythe Union prior to the representation election was permissi-ble under theSavair, supra,opinion of the Supreme Court.If such conduct was permissible, then-so far as the ques-tions before me are concerned-the election and certifica-tion were valid.D. The Union's Waiver of Initiation Fees1.The evidenceDuring the period of time material to this case, the Unioncharged a $30 membership initiation fee. However, theconstitutionand bylaws of the Union andits InternationalUnion provide for the waiver of initiationfeesduring anorganizational campaign. The Union's bylaws, in pertinentpart, in substance provide that, when employees are beingorganized, initiation fees may be waived at the discretion oftheUnion's executive board. The constitution of theUnion's International in substance, in pertinent part, pro-vides that, in situations involving "new organization," theInternational's executive board is authorized to prospective-ly waive initiation fees owing to a local union by any mem-ber or person.On March 23, 1971, the Union's principal official, Secre-tary-TreasurerWilliam Wallace wrote to the InternationalUnion as follows:This Local Union is presently engaged in organizingactivities among the employees of the following con-cerns [listing several employers,including Respondent]and hereby request that you grant our Local Union theauthorityto waive initiation fees and re-initiation feesto persons employed in these newly organized con-cerns, for the period beginning with the commence-ment of organizing activities for a particular group andendingon the 31st day following the execution of ourinitialLaborAgreement covering that particulargroup.Our experience over the years in this geographical areahas proved that it is impossible to organize the type ofindustry we are involved with if the Initiation Fees andRe-Initiation Fees are not waived by the Local Unionin every case.In response, on April 9, 1971, the secretary-treasurer of theInternational Union, by letter, notified the Union that "theGeneral Executive Board [of the International Union] hasvoted to grant your request for waiver of the Internationalportion of initiation fees" and further explained that thewaiver "will be in effect for the period beginning with thecommencement of the initial Labor Agreement . . . withthe understanding that initiation fees will not be paid to theLocal by the members."Respondent called four witnesses in supportof its claimthat the Union impermissibly waived initiationfees: em-ployees Velma Wirt, Adam Zerr, Judy McKelheer, andCora Rosseau, and the Union's secretary-treasurer, WilliamWallace.Employee Wirt was unable to shed any light on the state-ments made by agents of the Union on the subject of theinitiationfee. She testified that no one had spoken directlyto her about an initiation fee or whether there would be aninitiation fee to join the Union.Employee Zeer, one of the most active of the Union'sadherents, testified that prior to the election he told employ-ees "there would be no initiation fee for anybody on thepayroll but the dues would start after the contract wassigned."Employee McKelheer testified that prior to the electionat a union organizational meeting Secretary-Treasurer Wal-lace told the employees "that as long as [employees] wereemployed at the time of the election [they] would pay noinitiation fee."Employee Rosseau testified that prior to the election ata union organizational meeting Secretary-Treasurer Wal-lace told the employees that anyone employed at the timeof the election would pay no initiation fee and would nothave to pay membership dues until after the contract wassigned.The Union's Secretary Treasurer Wallace testified that atone pre-election organizational meeting he read the Interna-tional Union's letter of April 9, and that prior to theelectionhe told employees at union meetings and whenever the sub-ject was brought up that all of the employees employed bythe Company at the time of the election would not have topay an initiation fee and that they would not have to paymembership dues until the 31st day after a collective-bar-gaining agreementwas signed."An organizational pamphlet apparently drafted by agroup of employees who were union adherents which wasgiven wide distribution among the employees prior to theelection, among other things, stated that there would be "nounion initiation fee for present employees [working or laidoff and] no union dues have to be paid until contract isnegotiated,signedand put into effect."2.Concluding findingsOn consideration of all the testimony, I am led to theconclusion that during the election campaign, the Unionadvised the employees that all employees employed by theRespondent at the time of the paying an initiation fee andthat membership dues would not begin until the Respon-dent and Union had entered into a collective-bargainingagreement.In other words, the waiver of initiation fees inthe instant case was available to all eligible voters in theelection, was obtainable before or after theelection, andwas clearly not conditioned upon the expression of supportfor the Union in any form during the electoral process .5 InEmployee McKelheer admitted that Wallacedid mentiona 31-day peri-od and that she understood from whatwas said "that [employees) had 31dais before they would have to join the Union."The fact that the Unionappears to have limited the availability of the SNOKIST GROWERS, INC.such circumstances, I am of the view that theSavairissueas presented in this case is governed by the holding inEnd-lessMold, Inc.,210 NLRB No. 34, and, for the reasonsstated therein, I find that the Union's waiver ofinitiationfees did not interfere with employees' free choice in theelection and, consequently, recommend that Respondent'sObjection 1 be overruled. Accordingly, since the Board hasoverruled Respondent's other objections to the election, Ifind that the representation election conducted in Case 19-RC-6321 is a valid election and that, as alleged in the com-plaint in this proceeding, Respondent's refusal to bargainwith the Union constitutes a violation of Section 8(a)(5) and(1) of the Act.Upon the basis of the foregoing findings of fact and theentire record, I make the following:CONCLUSIONS OF LAW1.Snokist Growers, Inc., the Respondent, is an employerengaged in commerce within themeaning ofSection 2(6)and (7) of the Act.2.Fruit and Vegetable Packers and Warehousemen'sUnion Local 760 affiliated with theInternationalBrother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ersofAmerica, Independent, the Union, is a labororganization within the meaning of Section 2(5) of the Act.3.All employees employed by the Respondent at its Yak-ima, Washington, canning operation, excluding office cleri-calemployees,professionalemployees,guardsandsupervisors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since June 20, 1973, the above-named labor organiza-tion has been and now is the certified and exclusive repre-sentative of all employees in the aforesaid appropriate unitfor the purposes of collective bargaining within themeaningof Section 9(a) of the Act.5.By refusing on or about July 13, 1973, and atall timesthereafter, to bargain collectively with the above-namedlabor organization as the exclusive bargaining representa-tive of all the employees of Respondent in the appropriateunit, Respondent has engagedin and is engaging in unfairlabor practices within themeaning ofSection 8(a)(5) of theAct.6.By the aforesaid refusal to bargain, Respondent hasinterfered with, restrained, and coerced,and is interferingwith, restraining, and coercing employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act, andthereby has engaged in and isengagingin unfair laborpractices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaning ofSection2(6) and (7) of the Act.waiver to only those individuals who were employed at the time of theelection would not, in my view,be deemed to have affected the election.Whatever the impact of such limitation,it is clear that it could only affectthose individuals hired after the election who, in any event, could not haveparticipated in the election and could not have had any affect on its outcome.THE REMEDY371Having found that Respondent has engagedin and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act, I shall recommend thatitcease and desist therefrom and, upon request, bargaincollectively with the Union as the exclusive representativeof all employees in the appropriate unit and, if an under-standing is reached, embody such understandingin a signedagreement.In order to insure that the employees in the appropriateunit will be accorded the services of their selected bargain-ing agentfor the period provided by law, I shall recommendthat the initial period of certification be construedas begin-ning on the date Respondent commences to bargain in goodfaith with the Union as the recognized bargaining represen-tative in the appropriate unit.See Mar-Jac Poultry Compa-ny, Inc.,136 NLRB 785;Commerce Company d/b/a LamarHotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5,1964), cert denied 379 U.S. 817 (1964).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER6Respondent, Snokist Growers, Inc., Yakima, Washing-ton, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusingto bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ploymentwithFruitandVegetablePackersandWarehousemen's Union Local 760, affiliated with the Inter-nationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, Independent, as theexclusive bargaining representative of its employees in thefollowing appropriate unit:All employees employed by the Respondent at its Yaki-ma, Washington, canning operation, excluding officeclerical employees, professional employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Upon request, bargain with the above-named labororganization as the exclusive representative of all employeesin the aforesaid appropriate unit with respect to rates of pay,wages,hours, and other terms and conditions of employ-ment and, if an understanding is reached, embody suchunderstanding in a signed agreement.6 In the event no exceptions are filedas provided by Sec.102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrder hereinshall, asprovidedin Sec. 102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings,conclusions,and order, and all objectionsthereto shall be deemedwaived for all purposes. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its place of business in Yakima, Washington,copies of the attached notice marked "Appendix." 7 Copiesof said notice, on forms provided by the Regional DirectorforRegion 19, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced or covered by anyother material.(c)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.r In the event that the Board'sOrder is enforced by a Judgmentof a UnitedStatesCourt of Appeals,the words in the notice reading"Postedby Orderof the NationalLaborRelations Board"shall be changed to read"PostedPursuant to a Judgment of the United StatesCourt of AppealsEnforcing anOrder of the NationalLaborRelations Board."feurs,Warehousemen and Helpers of America, Inde-pendent, as the exclusive representative of the employ-ees in the bargaining unit described, below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WE WILL, upon request, bargain with the above-named Union as the exclusive representative of all em-ployees in the bargaining unit described below, withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an under-standing is reached, embody such understanding in asigned agreement.The bargaining unit is:All employees employed by us at our Yakima, Wash-ington, canning operation, excluding office clericalemployees, professional employees, guards and su-pervisors as defined in the Act.APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Fruit and Vegetable Packersand Warehousemen's Union, Local 760, affiliated withthe International Brotherhood of Teamsters, Chauf-DatedBySNOKIST GROWERS, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis noticeor compliance with its provisions may be direct-ed to the Board's Office, 10th Floor, RepublicBuilding,1511 Third Avenue, Seattle, Washington 98101, Telephone206-442-4532.